                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES COMMODITY
FUTURES TRADING COMMISSION,

      Plaintiff,

v.                                                     Case No. 6:17-cv-256-Orl-37DCI

GOLD CHASERS, INC.; ROYAL
LEISURE INTERNATIONAL, INC.; and
CARLOS JAVIER RAMIREZ,

      Defendants.
_____________________________________

                                        ORDER

      Plaintiff United States Commodity Futures Trading Commission (“Commission”)

initiated suit against Defendants Gold Chasers, Inc. (“GCI”), Royal Leisure International,

Inc. (“RLI”), and Carlos Javier Ramirez (“Ramirez”) based on Defendants’ purported

schemes to defraud their customers in violation of the Commodity Exchange Act (“Act”)

and Commission Regulations (“Regulations”). (See Doc. 1; see also Doc. 50 (“Amended

Complaint”).) As relief, the Commission requests: (1) a permanent injunction; (2)

payment of restitution; and (3) imposition of a civil monetary penalty. (See Doc. 50,

pp. 17–19.)

      Each Defendant failed to appear, so the Commission successfully obtained entries

of default against them. (Docs. 56–58.) Now, the Commission requests default judgment

against Defendants. (See Doc. 59 (“Motion”).) On referral, U.S. Magistrate Judge Daniel

C. Irick recommends that the Court grant the Motion. (Doc. 60 (“R&R”).) Specifically,

                                           -1-
Magistrate Judge Irick found that the Commission is entitled to default judgment because

“the well-pled factual allegations . . . establish that Defendants willfully and knowingly

committed fraud in connection with commodity futures by knowingly making material

misrepresentations and omissions in connection with the sale of gold, and by knowingly

misappropriating investor funds.” (Id. at 17–18.) He also found that the well-pled factual

allegations establish the liability of all three Defendants for the conduct at issue. (Id. at 18.)

Magistrate Judge Irick recommended the following relief: (1) a permanent injunction; (2)

restitution due to investors’ incurred losses; (3) a civil monetary penalty of triple the

monetary gain for each violation; and (4) various forms of miscellaneous relief. (Id. at 18–

25.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.      U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

               (Doc. 60) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.      Plaintiff’s Motion and Memorandum Requesting Final Judgment by

               Default, Permanent Injunction, Civil Monetary Penalty, and Other

               Statutory and Equitable Relief (Doc. 59) is GRANTED.

       3.      Defendants are PERMANENTLY ENJOINED from directly or indirectly:

                                               -2-
a.   Using or employing, or attempting to use or employ, manipulative

     or deceptive devices or contrivances, in connection with contracts of

     sale of a commodity in interstate commerce, namely gold, including:

     (1) misappropriating       customer   funds;    (2)   making material

     misrepresentations about, among other things, profits, the purchase

     of gold, and the risks involved; (3) failing to disclose that Defendants

     did not use customers’ funds to purchase gold on behalf of their

     customers; and (4) issuing invoices to customers that falsely state

     that RLI purchased gold on behalf of customers, in violation of 7

     U.S.C. § 9(1) (2012) and 17 C.F.R. § 180.1(a) (2016);

b.   Trading on or subject to the rules of any registered entity (as that

     term is defined in 7 U.S.C. § 1a(40) (2012));

c.   Entering into any transactions involving “commodity interests” for

     their own personal account or for any account in which they have a

     direct or indirect interest;

d.   Having any commodity interests traded on their behalf;

e.   Controlling or directing the trading for or on behalf of any other

     person or entity, whether by power of attorney or otherwise, in any

     account involving commodity interests;

f.   Soliciting, receiving or accepting any funds from any person for the

     purpose of purchasing or selling any commodity interests;

g.   Applying for registration or claiming exemption from registration

                             -3-
                   with the Commission in any capacity, and engaging in any activity

                   requiring such registration or exemption from registration with the

                   Commission, except as provided for in 17 C.F.R. § 4.14(a)(9) (2016);

                   and

             h.    Acting as a principal (as that term is defined in 17 C.F.R. § 3.1(a)

                   (2016)), agent or any other officer or employee of any person (as that

                   term is defined in 7 U.S.C. § 1a(38) (2012)), registered, exempted

                   from registration or required to be registered with the Commission

                   except as provided for in 17 C.F.R. § 4.14(a)(9).

      4.     Defendants are ORDERED to pay the following as restitution:

             a.    Defendants Ramirez and GCI shall pay, jointly and severally,

                   restitution in the amount of seven hundred and sixty-one thousand,

                   eight hundred and thirty-one dollars ($761,831) 1 (“Restitution

                   Obligation for GCI Scheme”), plus post-judgment interest. Post-

                   judgment interest shall accrue on the Restitution Obligation for GCI

                   Scheme beginning on the date of entry of this Order and shall be

                   determined by using the Treasury Bill rate prevailing on the date of

                   entry of this Order, pursuant to 28 U.S.C. § 1961 (2012).

             b.    Defendants Ramirez and RLI shall pay, jointly and severally,



      1As Magistrate Judge Irick noted in his R&R, “Plaintiff’s evidence states that
Defendants’ investors incurred losses in the amount of $761,832 related to the GCI
Scheme, [but] Plaintiff’s Motion seeks only $761,831 in restitution related to the GCI
Scheme.” (Doc. 60, p. 20 n.5 (citing Doc. 59, p. 32; then citing Doc. 59-6, p. 7).)
                                          -4-
                     restitution in the amount of one million, nine hundred eighty

                     thousand, eight hundred and fifty-eight dollars ($1,980,858)2

                     (“Restitution Obligation for RLI Scheme”), plus post-judgment

                     interest. Post-judgment interest shall accrue on the Restitution

                     Obligation for RLI Scheme beginning on the date of entry of this

                     Order and shall be determined by using the Treasury Bill rate

                     prevailing on the date of entry of this Order, pursuant to 28 U.S.C. §

                     1961 (2012). Below, the Restitution Obligation for the GCI Scheme

                     and the Restitution Obligation for the RLI Scheme are referred to

                     collectively as the “Restitution Obligation.”

              c.     To effect payment of the Restitution Obligation and the distribution

                     of any restitution payments to Defendants’ customers, the Court

                     appoints the National Futures Association (“NFA”) as Monitor

                     (“Monitor”). The Monitor shall collect restitution payments from

                     Defendants and make distributions as set forth below. Because the

                     Monitor is acting as an officer of this Court in performing these

                     services, the NFA shall not be liable for any action or inaction arising

                     from NFA’s appointment as Monitor, other than actions involving

                     fraud.



       2 Again, the R&R states that although “Plaintiff’s evidence states that Defendants’
investors incurred losses in the amount of $1,980,859 related to the RLI Scheme, Plaintiff’s
Motion seeks only $1,980,858 in restitution related to the RLI Scheme. (Doc. 60, p. 21 n.6
(citing Doc. 59, p. 32; then citing Doc. 59-6, p. 7).)
                                            -5-
d.   Defendants shall make Restitution Obligation payments under this

     Order to the Monitor in the name “Carlos Javier Ramirez –

     Restitution Fund” and shall send such Restitution Obligation

     payments by electronic funds transfer, or by U.S. postal money

     order, certified check, bank cashier’s check, or bank money order, to

     the Office of Administration, National Futures Association, 300

     South Riverside Plaza, Suite 1800, Chicago, Illinois 60606 under

     cover letter that identifies the paying Defendant(s) and the name and

     docket number of this proceeding. Defendants shall simultaneously

     transmit copies of the cover letter and the form of payment to the

     Chief Financial Officer, Commodity Futures Trading Commission,

     Three Lafayette Centre, 1155 21st Street, NW, Washington, D.C.

     20581.

e.   Defendants shall cooperate with the Monitor as appropriate to

     provide such information as the Monitor deems necessary and

     appropriate to identify Defendants’ customers to whom the Monitor,

     in its sole discretion, may determine to include in any plan for

     distribution of any Restitution Obligation payments. Defendants

     shall execute any documents necessary to release funds that they

     have in any repository, bank, investment or other financial

     institution, wherever located, in order to make partial or total

     payment toward the Restitution Obligation.

                           -6-
f.   The Monitor shall provide the Commission at the beginning of each

     calendar year with a report detailing the disbursement of funds to

     Defendants’ customers during the previous year. The Monitor shall

     transmit this report under a cover letter that identifies the name and

     docket number of this proceeding to the Chief Financial Officer,

     Commodity Futures Trading Commission, Three Lafayette Centre,

     1155 21st Street, NW, Washington, D.C. 20581.

g.   The amounts payable to each customer shall not limit the ability of

     any customer from proving that a greater amount is owed from

     Defendants or any other person or entity, and nothing herein shall

     be construed in any way to limit or abridge the rights of any

     customer that exist under state or common law.

h.   Pursuant to Rule 71, each customer of Defendants who suffered a

     loss is explicitly made an intended third-party beneficiary of this

     Order and may seek to enforce obedience of this Order to obtain

     satisfaction of any portion of the restitution that has not been paid

     by Defendants to ensure continued compliance with any provision

     of this Order and to hold Defendants in contempt for any violations

     of any provision of this Order.

i.   To the extent that any funds accrue to the U.S. Treasury for

     satisfaction of Defendants’ Restitution Obligation, such funds shall

     be transferred to the Monitor for disbursement in accordance with

                            -7-
           the procedures set forth above.

5.   Defendants are ORDERED to pay the following as a civil monetary

     penalty:

     a.    Ramirez and GCI shall pay, jointly and severally, a civil monetary

           penalty in the amount of two million two hundred eighty-five

           thousand four hundred ninety-three dollars ($2,285,493) (“CMP

           Obligation for the GCI Scheme”), plus post-judgment interest.

           Post-judgment interest shall accrue on the CMP Obligation for the

           GCI Scheme beginning on the date of entry of this Order and shall

           be determined by using the Treasury Bill rate prevailing on the date

           of entry of this Order, pursuant to 28 U.S.C. § 1961 (2012).

     b.    RLI and Ramirez shall pay, jointly and severally, a civil monetary

           penalty in the amount of five million nine hundred forty-two

           thousand and five hundred seventy-four dollars ($5,942,574) (“CMP

           Obligation for the RLI Scheme”), plus post-judgment interest.

           Post-judgment interest shall accrue on the CMP Obligation for the

           RLI Scheme beginning on the date of entry of this Order and shall be

           determined by using the Treasury Bill rate prevailing on the date of

           entry of this Order, pursuant to 28 U.S.C. § 1961 (2012). Below, the

           CMP Obligation for the GCI Scheme and the CMP Obligation for the

           RLI Scheme are referred to collectively as the “CMP Obligation.”

     c.    Defendants shall pay their CMP Obligation by electronic funds

                                  -8-
                    transfer, U.S. postal money order, certified check, bank cashier’s

                    check, or bank money order. If payment is to be made other than by

                    electronic funds transfer, then the payment shall be made payable to

                    the Commodity Futures Trading Commission and sent to the

                    address below 3:

                    MMAC/ESC/AMK326
                    Commodity Futures Trading Commission
                    Division of Enforcement
                    6500 S. MacArthur Blvd.
                    Oklahoma City, OK 73169
                    (405) 954-6569 office
                    (405) 954-1620 fax
                    9-AMC-AR-CFTC@faa.gov

                    If payment by electronic funds transfer is chosen, Defendants shall

                    contact Marie Thorne or her successor at the address above to receive

                    payment instructions and shall fully comply with those instructions.

                    Defendants shall accompany payment of the CMP Obligation with a

                    cover letter that identifies Defendants and the name and docket

                    number of this proceeding. Defendants shall simultaneously

                    transmit copies of the cover letter and the form of payment to the

                    Chief Financial Officer, Commodity Futures Trading Commission,

                    Three Lafayette Centre, 1155 21st Street, NW, Washington, D.C.




      3 This address differs from the address listed in the R&R. (See Doc. 60, p. 23.) The
address provided in this Order is the address included in the most recent proposed order
for the Motion, which the Commission emailed to Magistrate Judge Irick on August 23,
2018.
                                           -9-
           20581.

6.   The following miscellaneous provisions are also ORDERED:

     a.    Partial Satisfaction: Acceptance by the Commission or the Monitor

           of any partial payment of Defendants’ Restitution Obligation or

           CMP Obligation shall not be deemed a waiver of their obligation to

           make further payments pursuant to this Order, or a waiver of the

           Commission’s right to seek to compel payment of any remaining

           balance.

     b.    Notice: All notices required to be given by any provision in this

           Order shall be sent by certified mail, return receipt requested, as

           follows:

           Notice to Commission:

                    Rick Glaser, Deputy Director
                    U.S. Commodity Futures Trading Commission
                    Division of Enforcement
                    1155 21st Street, N.W.
                    Washington, DC 20581

           Notice to the NFA:

                    Daniel Driscoll, Executive Vice President, COO
                    National Futures Association
                    300 S. Riverside Plaza, Suite 1800
                    Chicago, IL 60606-3447

           All such notices to the Commission or the NFA shall reference the

           name and docket number of this proceeding.

     c.    Change of Address/Phone: Until such time as Defendants satisfy in


                                  -10-
           full their Restitution Obligation and CMP Obligation as set forth in

           this Order, Defendants shall provide written notice to the

           Commission by certified mail of any change to their telephone

           number and mailing address within ten (10) calendar days of the

           change.

     d.    Invalidation: If any provision of this Order or if the application of

           any provision or circumstance is held invalid, then the remainder of

           this Order and the application of the provision to any other person

           or circumstance shall not be affected by the holding.

     e.    Injunctive and Equitable Relief Provisions: The injunctive and

           equitable relief provisions of this Order shall be binding upon

           Defendants, upon any person under the authority or control of any

           of the Defendants, and upon any person who receives actual notice

           of this Order, by personal service, e-mail, facsimile, or otherwise

           insofar as he or she is acting in active concert or participation with

           Defendants.

7.   The Clerk is DIRECTED to:

     a.    Enter default judgment in favor of Plaintiff United States

           Commodity         Futures   Trading   Commission   and against     all

           Defendants; and

     b.    Close the file.

DONE AND ORDERED in Chambers in Orlando, Florida, on February 5, 2019.

                                   -11-
Copies to:
Counsel of Record




                    -12-
